Citation Nr: 1000661	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-12 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for duodenitis with 
duodenal bulb deformity.

2. Entitlement to an initial compensable rating for 
onychomycosis.

3. Entitlement to a rating higher than 60 percent for chronic 
renal insufficiency with hypertension and hypertensive 
cardiovascular disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1965 to January 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in January 2005 (the claims for 
service connection for duodenitis and increased rating for 
renal insufficiency) and December 2005 (compensable rating 
for onychomycosis) of a Department of Veterans Affairs (VA) 
Regional Office (RO).

During the pendency of the appeal, in a rating decision in 
January 2005, the RO increased the rating for chronic renal 
insufficiency to 30 percent, and in rating decision in 
October 2008 to 60 percent, effective in August 2004, the 
date the Veteran filed his claim for increase.  The Veteran 
continued his appeal for a higher rating.  AB v. Brown, 6 
Vet. App. 35, 38 (1993). 

On the claim of service connection for duodenitis, in 
September 2005, the RO held that the claim was "reopened" 
and then denied the claim on the merits.  In October 2005, 
the Veteran submitted a notice of disagreement in October 
2005.  In the supplemental statement of the case in June 
2009, the RO framed the issue as whether the Veteran has 
submitted new and material evidence to reopen the claim of 
service connection.  

The Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
RO determined in this regard is irrelevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Even if the 
submissions of new evidence by the Veteran can not be 
construed as disagreement with the original rating decision 
in January 2005, denying the claim for service connection for 
duodenitis, the Veteran clearly expressed disagreement by 
October 2005, and he did so within the one-year period 
allowed, from February 2005 to February 2006, to file a 
notice of disagreement to initiate an appeal of the claim.  

Stated another way, the rating decision in January 2005 did 
not become final and the Veteran has timely initiated an 
appeal of that rating decision.  For this reason, the Board 
has restyled the issue as set forth on the first page of this 
decision.

In April 2006, the Veteran in writing withdrew his request 
for a hearing before the Board. 

The claim of service connection for duodenitis with duodenal 
bulb deformity and the claim for increase for onychomycosis 
are REMANDED to the RO via the Appeals Management Center  in 
Washington, DC.


FINDING OF FACT

Chronic renal insufficiency with hypertension and 
hypertensive cardiovascular disease is not manifested by 
persistent edema and albuminuria with BUN of 40 to 80 mg %; 
or creatinine, 4 to 8 mg %; or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.


CONCLUSION OF LAW

The criteria for a rating higher than 60 percent for chronic 
renal insufficiency with hypertension and hypertensive 
cardiovascular disease have not been met. 38 U.S.C.A. § 1155 
(West 2002 & 2009); 38 C.F.R. § 4.115a, Diagnostic Code 7541 
(2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
556 U.S. __, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009)  (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to effect on daily life 
and as to the assigned or a cross-referenced Diagnostic Code 
under which the disability is rated).

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

On the claim for increase for chronic renal insufficiency 
with hypertension and hypertensive cardiovascular disease, 
the RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2004, in August 2005, and in March 
2006.  The notice included the type of evidence needed to 
substantiate the claim for increase, namely, evidence that 
the disability was worse and the effect on employment.  

The Veteran was notified that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of the claim 
and for the degree of disability assignable.

As for the content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004) (to the extent of pre-adjudication notice); of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice 
of the elements of the claim); and of Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific 
notice, namely, a worsening or increase in severity of the 
disability and the effect that worsening has on employment).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in June 2009.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, and private medical records.  The 
Veteran was afforded VA examinations.

As there is no need to verify the current severity of the 
renal insufficiency, a reexamination is not warranted, and 
the Board is deciding the appeal on the current record.  38 
C.F.R. § 3.327(a).  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

General Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.



The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

Renal Insufficiency

Facts 

On VA examination in November 2004, the Veteran was working 
at the post office. 
There were no symptoms of renal insufficiency.  On testing, 
BUN was 10; and creatinine was 1.3 to 1.5.  There was no 
edema or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion 
associated with renal insufficiency. 

The Veteran retired in May 2005. 

On VA examination in November 2005, it was noted that the 
Veteran had gained 10 pounds.  The Veteran complained that he 
could not exercise because of a lack of energy.  There was no 
edema.  On testing, BUN was 11.3 and creatinine was 1.6.  

VA records show that in January 2006, on testing, BUN was 29 
and creatinine was 1.7.  In October 2006, on testing, BUN was 
16 and creatinine was 1.5.  Throughout 2006, there was no 
evidence of edema and unexplained weight loss. 

On VA examination in September 2007, the Veteran stated that 
he walked about a quarter of a mile a day.  There was no 
edema.  

On VA examination in January 2008, there was trace edema in 
the lower extremities.  On testing, BUN was 21 and creatinine 
was 1.5.  It was noted that the Veteran had gained 8 pounds.  
He had no restriction of activities.  There was no history of 
dialysis.  In March 2008, on testing, BUN was 14 and 
creatinine was 1.4. 

From 2005 to 2008, urinalyses were negative. 

On VA examination in April 2009, the Veteran was described as 
healthy-appearing.  There was no edema, weight loss, 
anorexia, or lethargy.

Analysis

Chronic renal insufficiency with hypertension and 
hypertensive cardiovascular disease is currently rated at 60 
percent under 38 C.F.R. § 4.115b, Diagnostic Code 7541. 

Under Diagnostic Code 7541, the criteria for the next higher 
rating, 80 percent, are persistent edema and albuminuria with 
BUN of 40 to 80 mg %; or creatinine, 4 to 8 mg %; or 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.

On one occasion, trace edema was noted, on all other 
occasions before and after, there was no evidence of 
persistent edema.  Albuminuria has not been shown as 
urinalyses from 2005 to 2008 have been negative.   And at no 
time has testing showed BUN of 40 to 80 mg % or creatinine of 
4 to 8 mg %.  

As generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion, 
there is no evidence of anorexia or weight loss.  And there 
is no evidence that lethargy, weakness, or limitation of 
exertion have been associated with renal insufficiency.  

As the preponderance of the evidence is against a rating 
higher than 60 percent, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

Comparing the Veteran's disability level and symptomatology 
to the Rating Schedule, the degree of disability is 
contemplated by the Rating Schedule and the assigned 
schedular rating is, therefore, adequate and no referral to 
an extraschedular rating is required under 38 C.F.R. § 
3.321(b)(1).


ORDER

A rating higher than 60 percent for chronic renal 
insufficiency with hypertension and hypertensive 
cardiovascular disease is denied.


REMAND

On the claim of service connection for duodenitis with 
duodenal bulb deformity, the service treatment records show 
that in July and August 1978 while the Veteran was treated 
for a torn Achilles tendon, history included gastritis while 
in service in Germany.  



The Veteran has submitted statements from himself and two 
fellow servicemen that he began to experience stomach 
troubles in 1969 and 1970 while stationed at Fort Rucker in 
Alabama and was treated by Dr. Jackson who discovered a 
"scar" on the Veteran's stomach.  

After service, private medical record in August 2003 and in 
August 2004 include a diagnosis of duodenitis with a 
deformity of the duodenal bulb.

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency unless 
VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
38 C.F.R. § 3.159(c)(2).  In this case, the Veteran has 
provided enough information to warrant a second request for 
relevant Federal records under the duty to assist. Also a VA 
nexus opinion is needed.  38 C.F.R. § 3.159(c)(4).

On the claim for increase for onychomycosis, onychomycosis is 
currently rated noncompensable under Diagnostic Code 7813.  
Under Diagnostic Code 7813, the disability is rated as either 
disfigurement of the head, face, or neck under Diagnostic 
Code 7800, or as scars under Diagnostic Codes 7801 to 7805, 
or as  dermatitis under Diagnostic Code 7806, depending upon 
the predominant disability.  

As the skin disability does not involve the head, face, or 
neck, the rating criteria for disfigurement of the head, 
face, or neck under Diagnostic Code 7800 do not apply.  

As the skin disability does not involve scarring, the rating 
criteria for scars under Diagnostic Codes 7801 to 7805 do not 
apply.

In this case, the predominant disability picture is one of 
dermatitis, which is rated  under Diagnostic Code 7806.  
After a review of the evidence, the record is inadequate to 
rate the disability as dermatitis under Diagnostic Code 7806, 
and further development under the duty to assist is needed.



Accordingly, under the duty to assist, the case is REMANDED 
for the following action:

1.  Request the in-patient records from 
the Army Hospital at Fort Rucker, 
Alabama from about December 1969 to 
April 1970 for treatment of a stomach 
condition.  If the records do not exist 
or that further efforts to obtain the 
records would be futile, notify the 
Veteran in accordance with 38 C.F.R. 
§ 3.159(e).

2.  Afford the Veteran a VA examination 
to determine whether it is at least as 
likely as not that that the Veteran's 
current duodenitis with a duodenal bulb 
deformity, first documented by MRI 
after service in 2003, is related to 
the Veteran's gastritis in service or 
other gastrointestinal pathology that 
may be documented.

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is medically 
sound to find in favor of as it is to 
find against it.

The claims folder must be made 
available to the examiner for review.

3.  Afford the Veteran a VA examination 
to determine the current level of 
impairment due to onychonycosis.  

The VA examiner is asked to determine 
whether the onychonycosis of the toes 
and web spaces between the toes covers 
at least 5 percent, but less than 20 
percent, of the entire body or some 
higher percentage. 

4.  After the above development is 
completed adjudicate the claim of 
service connection for duodenitis with 
duodenal bulb deformity and the claim 
for increase for onychomycosis.  If any 
benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


